                     IN THE CNITED STATES DISTRICT COURT
                  FOR THE EASTER~ DISTRICT OF PENNSYLVA.~A

PETER :vIOBLEY,                                              CIVIL ACTIO:'.'J
           Petitioner,

       v.                                                    NO.    16-cv-761      FILED
BRE~DA L. TRITT, et al.,                                                            JUL 15 2019
           Respondents.
                                                                                 KATE BARKMAN, ~~rk
                                                                                By_ _Oef>.
                                            ORDER

       AND NOW, this        l~,tv,.         ..---_ ,. ,/'I
                                      day of .._jwv--'                   , 2019, upon careful and

independent consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254, and after review of the Report and Recommendation of United States Magistrate Judge

Lynne A. Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

               DENIED without an evidentiary hearing.

               3. There is no basis for the issu




                                                                                         J.


                                                                                        \'
